DETAILED ACTION

This action is in response to Applicant’s amendment received on April 26, 2022. Upon further consideration the Non-Final Rejection mailed on January 27, 2022 has been withdrawn and a new Non-Final Rejection is presented below.
Claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the engine controller” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the controller” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima et al. (US PG Pub No. 2014/0020375), hereinafter “Fujishima”.
Regarding claim 1, Fujishima discloses a method of reducing fuel consumption in a machine with an internal combustion engine (paragraph 5), the machine having a hybrid mode in which the engine is used for simultaneous ground propulsion via a torque convertor and hydraulic implement propulsion via a hydraulic pump (paragraphs 1, 11, 12), the engine controller using a first engine map that defines primary operating constraints (paragraphs 122 & 126), wherein the method comprises: obtaining an initial torque limit from a torque limit profile providing operating constraints that fall within the primary operating constraints (paragraph 119); implementing a torque limit that corresponds to the initial torque limit value such that in an event that a torque demand exceeds the torque limit then the engine speed will drop below the desired engine speed (paragraphs 119, 122 & 123); in an event that torque converter speed ratio between engine and ground propulsion drops below a speed ratio threshold, removing the torque limit profile and reverting to primary operating constraints (paragraphs 119, 122-124).
Regarding claim 2, Fujishima discloses the method of claim 1, wherein the torque limit profile is such that: in an event that engine speed drops below a first threshold speed the torque limit increases gradually (paragraphs 119, 122-124).
Regarding claim 3, Fujishima discloses the method of claim 1, wherein: in an event that engine speed drops below a second threshold speed for a period longer than a maximum speed drop period, t, the method comprises removing the torque limit and reverting to primary operating constraints (paragraphs 119, 126-128).
Regarding claim 8, Fujishima discloses the method of claim 1, wherein the first threshold engine speed represents a drop relative to the desired engine speed of between 50 rpm and 200 rpm; 200 rpm, or 150 rpm, or 100 rpm or 50 rpm (Figs. 15-17).
Regarding claim 9, Fujishima discloses the method of claim 1, wherein the second threshold engine speed is higher than the first threshold engine speed (paragraphs 119, 122-124), such that the second threshold engine speed represents a smaller drop than the first threshold engine speed relative to the desired engine speed ((paragraphs 119, 122-124, 126).
Regarding 10, Fujishima discloses a machine with an internal combustion engine (paragraph 5) used for simultaneous ground propulsion via a gearbox and hydraulic implement propulsion via a hydraulic pump (paragraphs 1, 11, 12), the engine controlled using a first engine map that defines primary operating constraints (paragraphs 122 & 126), wherein: the controller configured: to obtain a torque limit profile that provides operating constraints that fall within the primary operating constraints (paragraph 119); to implement the torque limit profile such that in an event that a torque demand exceeds the torque limit profile then the engine speed will drop below a desired engine speed (paragraphs 119, 122 & 123); and in an event that torque converter speed ratio between engine and ground propulsion drops below a speed ratio threshold, to remove the torque limit profile and revert to primary operating constraints (paragraphs 119, 122-124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima.
Regarding claim 4, Fujishima discloses the method of claim 3.
Fujishima fails to disclose that the maximum speed drop period, t, is between 0.2 seconds and 2 seconds.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fujishima by incorporating a maximum speed drop period, t, that is between 0.2 seconds and 2 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Fujishima discloses the method of claim 1.
Fujishima fails to disclose that the torque limit is applied to engine speeds higher than 50% of a maximum engine speed defined by the primary operating constraints.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the torque limit to engine speeds higher than 50% of a maximum engine speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Fujishima discloses the method of claim 1.
Fujishima fails to disclose that the initial torque limit value is approximately 0.6 and 0.99 of a maximum torque available within the primary operating constraints.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fujishima by incorporating that the initial torque limit value is approximately 0.6 and 0.99 of a maximum torque available within the primary operating constraints, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Fujishima discloses the method of claim 1.
Fujishima fails to disclose that the initial torque limit value is between 270 Nm and 300 Nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an initial torque limit value that is between 270 Nm and 300 Nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima, in view of Shenoy et al. (US PG Pub No. 2008/0154466), hereinafter “Shenoy”.
Regarding claim 11, Fujishima discloses the machine of claim 10.
Fujishima fails to disclose that the machine is a loader machine having a loader implement and wherein the hydraulic implement propulsion provides propulsion to the loader implement.
However, Shenoy discloses a machine that is a loader machine having a loader implement (Shenoy (Fig. 1 (32))) and wherein the hydraulic implement propulsion provides propulsion to the loader implement (Shenoy (paragraphs 13 & 14)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Fujishima by incorporating the teachings of Shenoy since it is known in the art that the control system for operating a machine having a hydraulic implement can be used with other hydraulic implements like a loader implement.
Regarding claim 12, the modified invention of Fujishima discloses the machine of claim 10, wherein the machine is a backhoe loader (Shenoy (Fig. 1 (22))) having a loader implement (Shenoy (Fig. 1 (32))) and a backhoe implement (Shenoy (Fig. 1 (22))), wherein the hydraulic implement propulsion provides propulsion to the loader implement (Shenoy (paragraphs 13 & 14)).

Response to Arguments
Applicant’s remarks filed on April 26, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
With regard to the 35 USC § 112 Rejection, Applicant amended Claims 4 and 6 in order to overcome the Rejection. Therefore, the 35 USC § 112 Rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747